57 N.Y.2d 915 (1982)
In the Matter of Syd P. Krantz, Appellant,
v.
Conciliation and Appeals Board of the City of New York et al., Respondents.
Court of Appeals of the State of New York.
Decided October 19, 1982.
Syd P. Krantz, appellant pro se.
Cullen S. McVoy and Ellis S. Franke for Conciliation and Appeals Board of the City of New York, respondent.
Paskus, Gordon & Hyman for Leonard H. Mandel, respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order reversed, with costs, and judgment of Supreme Court, New York County, reinstated for the reasons stated in dissenting memorandum of Justice DAVID ROSS at the Appellate Division (86 AD2d 801, 803).